MIDDLETON, P. J.
Epitomized Opinion
Published Only In Ohio Law Abstract
This was an action for personal injuries and for damage to an automobile brought by Elizabeth LaMotte against Helen Braden. The defendant’s car collided with the plaintiff’s car. The acts of negligence complained of in the petition filed by LaMotte was driving an automobile without chains and in attempting to pass another automobile going in the some direction at a careless and negligent rate of speed.
The court instructed the jury as follows: “Now, it is the law of Ohio that any person operating a motor vehicle upon the streets or highways shall operate it in such a manner us is reasonable and proper, having regard for the width, traffic, use and the general and usual rules of the road, and in such manner as not to endanger the property, life or limb of any person.” A verdict was rendered for LaMotte, whereupon defendant prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. As the statute 12603 GC. does not in any way refer to the manner of operating1 the machine other than in respect to the speed at Which it may be driven, the court committed error in matking the statute apply to the manner of operating machines and not to the speed of the car.